NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0539n.06

                                     Nos. 06-4422, 06-4423                             FILED
                                                                                   Aug 06, 2009
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


PLANNED PARENTHOOD                     )
SOUTHWEST OHIO REGION;                 )
PLANNED PARENTHOOD OF                  )
NORTHEAST OHIO; PLANNED                )
PARENTHOOD OF CENTRAL                  )
OHIO; PRETERM; DR. ROSLYN              )
KADE; AND DR. LASZLO SOGOR,            )
                                       )
        Plaintiffs-Appellees,          )                 ON APPEAL FROM THE
                                       )                 UNITED STATES DISTRICT
v.                                     )                 COURT FOR THE SOUTHERN
                                       )                 DISTRICT OF OHIO
TED STRICKLAND, Governor of the        )
State of Ohio,                         )
                                       )                        ORDER
        Defendant,                     )
                                       )
RICHARD CORDRAY, Attorney              )
General of Ohio, and JOSEPH T.         )
DETERS, Hamilton County                )
Prosecuting Attorney,                  )
                                       )
        Defendants-Appellants.         )
_______________________________________)


Before: MOORE, ROGERS, and McKEAGUE, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. This case involves the constitutionality of

Ohio Revised Code (“O.R.C.”) § 2919.123, which regulates the use of mifepristone to provide

medical abortions. In 2004 the district court issued a preliminary injunction because it found that

the statute lacked a health exception. Planned Parenthood Cincinnati Region v. Taft, 337 F. Supp.
                                       Nos. 06-4422, 06-4423
                                                -2-


2d 1040 (S.D. Ohio 2004). We vacated the injunction in part and remanded to the district court for

further consideration of the breadth of the injunction and of the other arguments raised by the parties.

Planned Parenthood Cincinnati Region v. Taft, 444 F.3d 502 (6th Cir. 2006). On remand, the

district court granted summary judgment and a permanent injunction in favor of plaintiffs based on

its conclusion that § 2919.123 was unconstitutionally vague. Planned Parenthood Cincinnati Region

v. Taft, 459 F. Supp. 2d 626 (S.D. Ohio 2006).

        On appeal from the permanent injunction, we issued an order certifying two questions to the

Ohio Supreme Court: “(1) Does O.R.C. § 2919.123 mandate that physicians in Ohio who perform

abortions using mifepristone do so in compliance with the forty-nine-day gestational limit described

in the FDA approval letter?” and (2) “Does O.R.C. § 2919.123 mandate that physicians in Ohio who

perform abortions using mifepristone do so in compliance with the treatment protocols and dosage

indications described in the drug’s final printed labeling?” Planned Parenthood Cincinnati Region

v. Strickland, 531 F.3d 406 (6th Cir. 2008). The Ohio Supreme Court recently answered both of

these certified questions. Cordray v. Planned Parenthood Cincinnati Region, Slip Op. No. 2009-

Ohio-2972. In light of this opinion by the Ohio Supreme Court, we VACATE the permanent

injunction issued by the district court. The preliminary injunction that we AFFIRMED in part

remains in force as per our previous opinion. See Taft, 444 F.3d at 518. We REMAND the case to

the district court for consideration of the Ohio Supreme Court’s opinion as well as issues identified

in our previous remand and any other issues that the parties may raise.